Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 1 of 9




                  Exhibit A
                 Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 2 of 9




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20496661
Notice of Service of Process                                                                            Date Processed: 10/07/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Allied Property And Casualty Insurance Company
                                              Entity ID Number 0129900
Entity Served:                                Allied Property and Casualty Insurance Company
Title of Action:                              Jyc Enterprise, Inc vs. Allied Property and Casualty Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201970280
Jurisdiction Served:                          Texas
Date Served on CSC:                           10/04/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Hubble + Pistorius
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
          Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 3 of 9
                                                                       ;    ®ELBVERED
                                                                                                           (0l 4~
                                                                                  Receipt Number: 8_-%63 ~ f
                                                                                  Tracking Number: -Austjm PrOCeSs, LL..~e
COPY OF PLEIaDING PROVIDED BY PLT

                                                        CAUSE NUMBER: 201970280


2LA1N'1'lr'F: J"C EN'1'ERPRISE 1NC                                                    in the 125th Judicial

vs.                                                                                   Distr_ct Court of


DEFENDANT:            ALLIED                 PROPERTY     AND    CASUALTY             Harr_s CounLy,; Texas
INSURANCE COMPANY

                                                                CITA=ION
'i'HE S'1'A'1'E OF '1'EXAS
County of Harris

T0: ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY MP.Y BE SERVED BY SERVING ITS
REGISTERED AGENT CORPORATION SERVICE COMPANY
211 E 7TH S=REET SUITE 620
AUSTIN TX 78701-3218

      Attached _s a copy of PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES.
This instrument was filed on September 26, 2019, in the above numbered and styled
cause on the docket in the above Judicial District Court of Harris County, Texas, in
the courthouse in the City of Houston, Texas. The inst.rument at.t.ached describes the
claim against you.
   YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not
file a written answer with the District C=erk who -ssued this citation by 10:00 a.m.
on L]7e Monday nexL tollowing Ltie expiraLion of LwenLy days alLer you were served Lliis
citation and petition, a default judgment may be taken against you.
      ISSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, this
Octobe= 2, 2019.


              0
              ~~ HA/?, 'i"N4
                                ~O3                                         Marilyn Burgess, District Clerk
                                                                            Harris County, =exas
                                  4 Z
                                                                            201 Caro=ine, Houston, Texas 77002

         E'    ...... ... . ^,d.,t..~'y,•s

                                                                            Generated By: RHONDA MOMON


Issued at request of:
HUBBLE, JOHN LAVdRENCE
8350 N CENTRAL EXPGJAY, S[.IITE 1310
DAL--AS, TX 75206
214-361-1262

Bar Number: _0144650
            Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 4 of 9




                                                                      Tracking Nurnber: 73678811


                                    CAUSE NUMBER: 201970280


PLAINTIFF: J`_'C ENTERPRISE INC                                    In the 125th

    VS.                                                            Judic_al Dist.rict Coiirt.

DEFENDANT: ALLIED PROPERTY AND CASUALT_'                           o- Harris County, Texas
INSURANCE COMPANY




                                OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                     o'c=ock              M., on the                     day of
                                           , 20
Executed at (address)
in              County
at               o'clock                       M.,      on     the                    day       of
                                                          , 20       ,
by delivering to                                                                      defendant,
in pe_son, a true copy of this
Citation    together    with   the    accompanying              copy(ies)    of    the
                                          Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this                                        day of
                             , 20

FEE:    $
                                                                     of
County, Texas
                                                  By:
                   Affiant                                         Deputy
On this day,                                                    , knowri to me to be
the pe_son whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citat-on was executed by him/her in the exact manner recited
on the ret.urn.

SWORN         TO      AND    SUBSCRIBED      BEFORE     ME    on          this                  of
                                          , 20


                                                                      Notary Public
      Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 5 of 9
                                                                                                        9/26/2019 1:49 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37155712
                                                                                                          By: Tahj Wimbley
                                                                                                Filed: 9/26/2019 10:38 AM

                             CAUSE NO.

JYC ENTERPRISE, INC.                                    §    IN THE DISTRICT COURT OF
        PLAlNTIFF                                       §
                                                        ~
VS.                                                     §    HARRIS COUNTY, TEXAS
                                                        §
ALLIED PROPERTY AND CASUALTY INSURANCE §
COMPANY,                               §                             JUDICIAL DISTRICT COURT
        DEFENDANT                                       §

              PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

        NOw COMES, JYC Enterprise, Inc. ("JYC" or "Plaintiffl') and files its Original Petition and

Request for Disclosures against Allied Property and Casualty Insurance Company ("Allied" or

"Defendant") and would respectfully show the following:

                        RULE 194 DISCOVERY LEVEL III CONTROL PLAN

1.      Plaintiff intends for discovery to be conducted under Level 3 of the Texas Rules of Civil

Procedure, Rule 190.4. Pursuant to Rule 47, Plaintiff seeks monetary relief of over one million

($1 M) dollars.

                                             PARTIES

2.      Plaintiff is a Texas corporation and the named insured under a Policy of insurance issued

by Allied for its property located at 3824 Artdale St., Houston Texas. (the "Property").

3.      Allied Property and Casualty Insurance Company is a foreign fire and casualty

insurance company licensed to sell property and casualty insurance in the State of Texas and may

be served by serving its registered agent as follows:

        Corporation Service Company
        211 E. 7th Street, Suite 620
        Austin TX 78701-3218




JYC'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES                                             PAGE 1.
     Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 6 of 9




                                     JURISDICTION AND VENUE

4.     This Court has jurisdiction of these causes of action in that they involve an amount in

controversy within the original jurisdiction of this Court and Defendant engaged in the business

of insurance in the State of Texas and Plaintiff's causes of action arise out of the Defendant's

business activities in the State of Texas.

5.     Venue is proper in this County pursuant to Texas Civil Practice & Remedies Code, § 15.002

as Harris County, Texas is where all or a substantial portion of the events took place, and pursuant

to Texas Civil Practice & Remedies Code, Section § 15.032 as Harris County, Texas is where the

Property is located.

                                               FACTS


6.     Allied issued a commercial policy of insurance, effective April l, 2014 to April 1, 2015, to

Plaintiff providing insurance coverage for Plaintiff s Property and Business Operations located at

3824 Artdale St., Houston Texas. The Policy provided loss of business income ("BI") insurance

for up to twelve months after the Loss. On or about August 18, 2014, a fire (the "Loss") destroyed

Plaintiff's Property, causing a suspension of Plaintiff's business operations which resulted in a

significant loss of business income ("BI Claim"). In accordance with the Texas Prompt Payment

of Claims statute, §542.003 ("TPPC") Allied acknowledged receipt of Plaintiff's BI Claim and

commenced its investigation. Allied, however, did not request from Plaintiff any items, statements

or forms related to Plaintiff s BI Claim at that time.

7.      Plaintiff manufactures Asian style Egg Rolls, Spring Rolls, Edamame beans and an

assortment of grill products, and markets and distributes these products to major club wholesale

customers, major U.S. grocery and restaurant chains. In order to be certain its production capacity

kept pace with its continuing growth, Plaintiff worked with a leading manufacturer of tailor-made



JYC'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES                                         PAGE 2.
      Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 7 of 9




processing machines for the food processing industry to design a high-speed, autorriated Spring

Roll processing/folding machine. By Apri12014, it was a vital component of Plaintiffs productive

capabilities, increasing production capacity and reducing labor costs significantly.

8.      At the time of the fire on August 18, 2014, Plaintiff was in discussions with and/or product

development with numerous national customers, including Ruby Tuesday (over 600 restaurants),

Safeway, Costco-Los Angeles region, Costco-Northeast and Southeast regions, Family Dollar

Stores (over 8,000 stores), Smart & Final and 99 Cent Club. Information pertaining to the above

was provided to Allied during adjustment of the claim. However, Allied did not consider or include

this information and projected lost revenues in the calculation of Plaintiff's BI Claim despite the

Policy's provision which stated:

        I,oss Determination - The amount of Business Income loss will be determine,d
        based on (1) The Net Income of the business before the direct physical loss or
        damage occurred; (2) The likely Net Income of the business if no physical loss or
        damage had occurred (emphasis added).

9.      From the beginning of the BI Claim, Defendant Allied was presented with documentation

and information related to Plaintiff's loss of new business opportunities from prospective and

existing customers that Plaintiff would have earned but for the Loss. However, Defeiidant Allied

refused to consider this information, causing Allied to underpay Plaintiff's BI Claim.

10.     On September 15, 2015, Allied made its final request for documents in order to secure a

final proof of loss. On November 16, 2015, Plaintiff provided the requested BI documents

requested by Allied, including the July and August 2015 P&Ls and Sales Reports. Eighty-eight

(88) days later, on February 12, 2016, Allied made it final BI and Extra Expense payment which

did not include any of the loss sales discussed above.

11.     As a result of the under payment, Plaintiff filed its lawsuit styled JYC Enterprise, Inc. v.

Allied Property and Casualty Insurance Company., et al; in the U.S. Dist. Ct., Southern Dist. of


JYC'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES                                         PAGE 3.
          Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 8 of 9




    Texas, Houston Div.; Civil Action No. 4:16-cv-2437 for the remaining BI amount due and owing,

    and related causes of actions. On February 2, 2017, Allied invoked the Appraisal provisions of the

    Policy, and each side appointed their appraisers and the two appraisers agreed on an Umpire. Prior

    to the Appraisal Award being made, Allied, on March 9, 2018, tendered to Plaintiff an additional

    BI payment of $3,787,338.38 which was the same amount of the Appraisal Award issued on March

    18, 2018 by the Umpire.
/
    12.     Neither appraiser signed the Award. While Allied paid the amount of the Appraisal Award,

    Allied failed to pay the statutory penalty and interest due pursuant to the Texas Prompt Payment

    of Claims statute ("TPPC") and Plaintiff's attorney fees. Texas case law at the time of the

    Appraisal Award foreclosed Plaintiff's right to pursue its claim for the statutory penalty and

    interest pursuant to the TPPC and Plaintiff s attorney fees, and Plaintiff filed its Motion to Dismiss

    without Prejudice which was granted on April 5, 2018 [Doc. 43-1].

    13.     On June 28, 2019, the Texas Supreme Court issued its opinion in Barbara 7echnologies

    Corporation v. State Farm Lloyds, 2019 WL 2710089 (Tex., 2019), holding that the payment of

    an appraisal award did not foreclose any possibility of damages under TPPC, attorney fees and

    extra-contractual damages. See also the Texas Supreme Court's contemporaneously issued

    opinion in Ortiz v. State Farm Lloyds, 2019 WL 2710032 (Tex., 2019).

             TEXAS INSURANCE CODE VIOLATION -&542.051 PROMPT PAYMENT OF CLAIM

    14.     Allied has violated the Texas Insurance Code by failing to meet their obligations under

    Prompt Payment of Claim statute §542.051, et. seq. Plaintiff hereby sues for statutory penalty and

    interest on the amount of the claim. The remedies provided hereunder are in addition to any other

    remedies provided by any other law or common law.




    JYC'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES                                           PAGE 4.
      Case 4:19-cv-04224 Document 1-1 Filed on 10/28/19 in TXSD Page 9 of 9




                                      CONDITIONS PRECEDENT

15.     A11 conditions precedent to filing this action have occurred or have been performed or

excused.                                                                                  :

                                          ATTORNEY FEES

16.     Further, Plaintiff has been required to engage the services of the undersigned attorney and

has agreed to pay its attorney a reasonable fee for services expended and to be expended in the

prosecution of Plaintiff's claims against Defendant Allied through the trial court and ;'all levels of

the appellate process.

                                           JURY DEMAND

17.     Plaintiff requests that a jury be convened to try the factual issues in this action.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED,              Plaintiff requests the award of statutory penalty

and interest pursuant to the Texas Prompt Payment of Claim statute §542.051, et. seq., and for

reasonable and necessary attorney's fees, pre judgment and post judgment interest as allowed by

law, and for all costs of court and for any other and further relief, either at law or in equity, to

which Plaintiff may show itself to be justly entitled.

                                               RESPECTFULLY SUBMITTED,
                                               HUBBLE + PISTORIUS

                                               By:     /s/ John L. Hubble
                                                         John L. Hubble
                                                         State Bar No. 10144650

                                                         CAMPBELL CENTRE I NORTH TOWER
                                                         8350 North Central Expwy, Suite 1310
                                                         Dallas, Texas 75206
                                                         (214) 361-1262 (telephone)
                                                         (214) 373-3455 (facsimile)
                                                         johnhubble@hubblelaw.com



dYC'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES                                            PAGE 5.
